[dhiemploymentagreementar001.jpg]
EXECUTION VERSION EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT and Addendum to
Employment Agreement attached hereto (collectively, this “Agreement”), dated as
of April 9, 2018, is between Dice Inc., a Delaware corporation (the “Company”),
with its principal place of business at 1040 Avenue of the Americas, New York,
New York 10018, Art Zeile an individual, whose address is reflected in the
Company’s records (the “Employee”), and, solely for the purposes of Sections 1
and 2(b) of the Addendum, DHI Group, Inc. (“Parent”). In consideration of the
Company’s securing the services of the Employee as the Company’s President and
Chief Executive Officer, and the Employee’s undertaking employment with the
Company in such positions, the Company and the Employee hereby agree to be bound
by and comply with the following terms and conditions and agree as follows:
Section 1. At-Will Employment. The Employee acknowledges and agrees that his
employment status is that of an employee-at-will and that the Employee’s
employment may be terminated by the Company or the Employee at any time with or
without cause, subject to the terms and conditions in the Addendum to Employment
Agreement hereto. The Employee’s start date shall be on or about April 9, 2018
(the date on which the Employee actually commences services, the “Employment
Commencement Date”). Section 2. Compensation. In consideration of the services
to be rendered hereunder, the Employee shall be paid, and the Company shall pay
the Employee, in accordance with the Addendum to Employment Agreement attached
hereto. Section 3. Employee Inventions and Ideas. (a) For purposes of this
Agreement, “Inventions” shall mean all ideas, potential marketing and sales
relationships, inventions, copyrightable expression, research, plans for
products or services, marketing plans, computer software (including, without
limitation, source code), computer programs, original works of authorship,
characters, know-how, trade secrets, information, data, developments,
discoveries, improvements, modifications, technology, algorithms and designs,
whether or not subject to patent or copyright protection, made, conceived,
expressed, developed, or actually or constructively reduced to practice by the
Employee solely or jointly with others during the term of the Employee’s
employment with the Company, which result from any work which the Employee may
do during his employment, or from any information obtained from the Company or
any affiliate of the Company in the course of his employment by the Company. (b)
All Inventions shall be the exclusive property of the Company, and the Employee
acknowledges that all of said Inventions shall be considered as “work made for
hire” belonging to the Company. To the extent that any such Inventions, under
applicable law, may not be considered work made for hire by the Employee for the
Doc#: US1:11947543v3 11573700.4 11573700.6



--------------------------------------------------------------------------------



 
[dhiemploymentagreementar002.jpg]
Company, the Employee hereby agrees to assign and, upon its creation,
automatically and irrevocably assigns to the Company, without any further
consideration, all right, title and interest in and to such materials,
including, without limitation, any copyright, other intellectual property
rights, moral rights, all contract and licensing rights, and all claims and
causes of action of any kind with respect to such materials. The Company shall
have the exclusive right to use the Inventions, whether original or derivative,
for all purposes without additional compensation to the Employee. At the
Company’s expense, the Employee will exercise commercially reasonable efforts to
assist the Company to perfect the Company’s rights in the Inventions and to
protect the Inventions throughout the world, including, without limitation,
executing in favor of the Company or any designee(s) of the Company patent,
copyright, and other applications and assignments relating to the Inventions.
The Employee agrees not to challenge the validity of the ownership by the
Company or its designee(s) in the Inventions; provided that nothing in this
Agreement prohibits or may be deemed to prohibit Employee from asserting that
something is not an “Invention”. (c) Should the Company be unable to secure the
Employee’s signature on any document necessary to apply for, prosecute, obtain,
or enforce any patent, copyright, or other right or protection relating to any
Invention, whether due to the Employee’s mental or physical incapacity, the
Employee hereby irrevocably designates and appoints the Company and each of its
duly authorized officers and agents as the Employee’s agent and attorney in
fact, to act for and in the Employee’s behalf and stead and to execute and file
any such document, and to do all other lawfully permitted acts to further the
prosecution, issuance, and enforcement of patents, copyrights, or other rights
or protections with the same force and effect as if executed and delivered by
the Employee. (d) Notwithstanding the Employee’s confidentiality obligations set
forth in this Agreement, pursuant to the Defend Trade Secrets Act of 2016, the
Employee shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that: (A) is made
(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. The Employee also understands that if he files a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, the Employee may disclose the trade secret to his attorney and use the
trade secret information in the court proceeding, if the Employee (A) files any
document containing the trade secret under seal, and (B) does not disclose the
trade secret, except pursuant to court order. Section 4. Proprietary
Information. (a) The Employee will not disclose or use, at any time either
during or after the term of employment, any Confidential Information (as herein
defined), except (i) at the request of the Company or an affiliate of the
Company or (ii) as required in the performance of the Employee’s duties
hereunder; provided, however, that if the Employee receives a request to
disclose Confidential Information pursuant to a 2 11573700.6



--------------------------------------------------------------------------------



 
[dhiemploymentagreementar003.jpg]
deposition, interrogation, request for information or documents in legal
proceedings, subpoena, civil investigative demand, governmental or regulatory
process or similar process, (A) the Employee shall promptly notify in writing
the Company, and consult with and assist the Company in seeking a protective
order or request for other appropriate remedy, (B) in the event that such
protective order or remedy is not obtained, or if the Company waives compliance
with the terms hereof, the Employee shall disclose only that portion of the
Confidential Information which is legally required to be disclosed (to the
extent such can reasonably be obtained prior to the required disclosure thereof,
based on the written advice of the Employee’s or the Company’s legal counsel, as
applicable) and shall exercise reasonable efforts to provide that the receiving
person shall agree to treat such Confidential Information as confidential to the
extent possible (and permitted under applicable law) in respect of the
applicable proceeding or process and, (C) to the extent reasonably practicable,
the Company shall be given an opportunity to review the Confidential Information
prior to disclosure thereof. “Confidential Information” shall mean all Company
proprietary information, technical data, trade secrets, and know-how, including,
without limitation, research, product plans, customer lists, customer
preferences, marketing plans and strategies, software, development, inventions,
discoveries, processes, ideas, formulas, algorithms, technology, designs,
drawings, business strategies and financial data and information, including, but
not limited to Inventions, whether or not marked as “Confidential. “Confidential
Information” shall also mean any and all information received by the Company
from customers, vendors and independent contractors of the Company or other
third parties subject to a duty to be kept confidential. Notwithstanding the
foregoing, “Confidential Information” shall not include information that is or
becomes generally known by the public other than by breach of this Agreement by,
or other wrongful act of, the Employee. (b) The Employee hereby acknowledges and
agrees that all personal property, including, without limitation, all books,
manuals, records, reports, notes, contracts, lists, blueprints, and other
documents, or materials, or copies thereof, Confidential Information as defined
in Section 4(a) above, and equipment furnished to or prepared by the Employee in
the course of or incident to his employment, including, without limitation,
records and any other materials pertaining to Inventions, belong to the Company
and shall be promptly returned to the Company upon termination of employment (or
earlier at the Company’s request). Following termination, the Employee will not
retain any written or other tangible or electronic material containing any
Confidential Information or information pertaining to any Invention. (c)
Notwithstanding any other provision in this Agreement, nothing herein shall (i)
prohibit the Employee from reporting to the staff of the SEC possible violations
of any law or regulation of the SEC, (ii) prohibit the Employee from making
other disclosures to the staff of the SEC that are protected under the
whistleblower provisions of any federal securities laws or regulations or (iii)
limit the Employee’s right to receive an award for information provided to the
SEC staff in accordance with the foregoing. The Employee does not need the prior
authorizations of the Company to engage in such reports, communications or
disclosures and Employee is not required to notify the Company if Employee
engages in any such reports, communications or disclosures. 3 11573700.6



--------------------------------------------------------------------------------



 
[dhiemploymentagreementar004.jpg]
Section 5. Limited Agreement Not to Compete/Solicit/Disparage. (a) While
employed by the Company and for a period of twelve (12) months after the
termination of the Employee’s employment with the Company, the Employee shall
not, directly or indirectly, as an employee, employer, consultant, agent,
principal, partner, manager, stockholder, officer, director, or in any other
individual or representative capacity, engage, participate or in any way render
services or assistance to any business that is competitive with the business of
the Company. Notwithstanding the foregoing, the Employee may own less than two
percent (2%) of any class of stock or security of any corporation which competes
with the Company listed on a national securities exchange. (b) While employed by
the Company and for a period of twelve (12) months after the termination of the
Employee’s employment with the Company, the Employee shall not, directly or
indirectly, solicit for employment or employ any person who was employed by the
Company at the time of the Employee’s termination from the Company. (c) The
Employee hereby agrees that prior to commencing employment with, or commencing
to provide services to, any other person or entity during any period during
which the Employee remains subject to any of the covenants set forth in this
Section 5, the Employee shall provide such employer with written notice of such
provisions of this Agreement (which may be effected by advising such prospective
employer of the location of the publicly filed agreements) with a copy of such
notice or advice delivered simultaneously to the Company, and the Employee
authorizes the Company and any of its affiliates to do the same. (d) The
Employee hereby agrees from the date hereof and at all times following his
termination of employment (i) not to participate or engage in any trade or
commercial disparagement of the business or operations of the Company or any of
its affiliates; and (ii) not to make any disparaging remarks or communications
of any type concerning the Company or any of its affiliates or any of the
officers, directors, employees, partners, members, managers, shareholders or
agents of the Company or any of its affiliates. The Company hereby agrees from
the date hereof and at all times following the Employee’s termination of
employment to instruct its directors and officers not to make any disparaging
remarks or communications of any type concerning the Employee. Nothing in this
Section 5 shall prohibit disclosure (x) as may be ordered by any regulatory
agency or court or as required by other lawful process, or (y) as may be
necessary for the prosecution of claims relating to the performance or
enforcement of this Agreement. Section 6. Company Resources. The Employee may
not use any Company equipment for personal purposes (other than incidental
personal use) without written permission from the Company. The Employee may not
unreasonably give access to the Company’s offices or files to any person not in
the employ of the Company without written permission of the Company. 4
11573700.6



--------------------------------------------------------------------------------



 
[dhiemploymentagreementar005.jpg]
Section 7. Post-Termination Period. Because of the difficulty of establishing
when any idea, process or invention is first conceived or developed by the
Employee, or whether it results from access to Confidential Information or the
Company’s equipment, facilities, and data, the Employee agrees that any idea,
invention, research, plan for products or services, marketing plan, computer
software (including, without limitation, source code), computer program,
original work of authorship, character, know-how, trade secret, information,
data, developments, discoveries, technology, algorithm, design, patent or
copyright, or any improvement, rights, or claims relating to the foregoing,
shall be presumed to be an Invention if it is conceived, developed, used, sold,
exploited or reduced to practice by the Employee or with the aid of the Employee
within one (1) year after termination of employment. The Employee can rebut the
above presumption if he proves that the idea, process or invention (i) was first
conceived or developed after termination of employment, (ii) was conceived or
developed entirely on the Employee’s own time without using the Company’s
equipment, supplies, facilities, personnel or Confidential Information, and
(iii) did not result from or is not derived directly or indirectly, from any
work performed by the Employee for the Company or from work performed by another
employee of the Company to which the Employee had access. Section 8. Injunctive
Relief. The Employee agrees that the remedy at law for any breach of the
provisions of Section 3, Section 4 or Section 5 of this Agreement shall be
inadequate, the Company will suffer immediate and irreparable harm, and the
Company shall be entitled to injunctive relief in addition to any other remedy
at law which the Company may have. Section 9. Severability. In the event any of
the provisions of this Agreement shall be held by a court or other tribunal of
competent jurisdiction to be unenforceable, the other provisions of this
Agreement shall remain in full force and effect. Section 10. Survival. Sections
3, 4, 5, 7, 8, 12, 13 and 14 of this Agreement and Sections 3, 5 and 6 of the
Addendum shall survive the termination of this Agreement. Section 11.
Representations and Warranties. Each of the Company and the Employee represents
and warrants that (i) it has the full right, authority and capacity to enter
into this Agreement and perform its obligations hereunder, (ii) upon the
execution and delivery of this Agreement, this Agreement shall be the valid and
binding obligation of each party, enforceable in accordance with its terms, and
(iii) the execution and delivery of this Agreement by it shall not result in any
breach or violation of, or a default under, any existing obligation, commitment
or agreement to which it is subject (including but not limited to any agreement
not to disclose any proprietary information); provided that notwithstanding the
foregoing, in the event that the Employee determines that an action which the
Company requests him to pursue (other than the entry into this Agreement and the
commencement of employment with the Company) would cause him to violate any such
agreement, so informs the Company, and the Company instructs him to proceed with
such action, the Employee’s proceeding with such action shall not be deemed to
be a violation of this representation and warranty. Further, the Employee
represents and warrants that he is not under any contractual obligation to any
third party 5 11573700.6



--------------------------------------------------------------------------------



 
[dhiemploymentagreementar006.jpg]
which conflicts with, prevents, restricts or otherwise would reasonably be
expected to interfere with the Employee’s performance under this Agreement.
Section 12. Governing Law; Venue; Waiver of Trial by Jury. (a) This Agreement
shall be deemed to be made in the State of New York, and the validity,
interpretation, construction and performance of this Agreement in all respects
shall be governed by the laws of the State of New York without regard to its
principles of conflicts of law. No provision of this Agreement or any related
document will be construed against or interpreted to the disadvantage of any
party hereto by any court or other governmental or judicial authority by reason
of such party having or being deemed to have structured or drafted such
provision. The Employee acknowledges and agrees that the Employee was
represented by counsel and has expressly agreed to the provisions in this
Agreement, including without limitation this Section 12. (b) The Employee and
the Company each hereby irrevocably submits to the exclusive jurisdiction of the
federal courts located in the City and County of Denver, Colorado (or, if
subject matter jurisdiction in that court is not available, in any state court
located within the City and County of Denver, Colorado) over any dispute arising
out of or relating to this Agreement. The parties undertake not to commence any
suit, action or proceeding arising out of or relating to this Agreement in a
forum other than a forum described in this Section 12(b); provided, however,
that nothing herein shall preclude a party from bringing any suit, action or
proceeding in any other court for the purposes of enforcing the provisions of
this Section 12(b) or enforcing any judgment obtained by the Company. The
agreement of the parties to the forum described in this Section 12 is
independent of the law that may be applied in any suit, action, or proceeding
and the parties agree to such forum even if such forum may under applicable law
choose to apply non-forum law. The parties hereby waive, to the fullest extent
permitted by applicable law, any objection which they now or hereafter have to
personal jurisdiction or to the laying of venue of any such suit, action or
proceeding brought in an applicable court described in this Section 12(b), and
the parties agree that they shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court. The
parties agree that, to the fullest extent permitted by applicable law, a final
and non-appealable judgment in any suit, action or proceeding brought in any
applicable court described in this Section 12 shall be conclusive and binding
upon the parties and may be enforced in any other jurisdiction. (c) Each party
hereto hereby waives, to the fullest extent permitted by applicable law, any
right it may have to a trial by jury in respect of any suit, action or
proceeding arising out of or relating to this Agreement. Each party hereto (i)
certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such party would not, in the event of
any action, suit or proceeding, seek to enforce the foregoing waiver and (ii)
acknowledges that it and the other party hereto has been induced to enter into
this Agreement by, among other things, the mutual waiver and certifications in
this Section 12. Each party shall bear its own costs and expenses (including
reasonable attorneys’ fees and expenses) incurred in connection with any dispute
arising 6 11573700.6



--------------------------------------------------------------------------------



 
[dhiemploymentagreementar007.jpg]
out of or relating to this Agreement (except to the extent that a court orders
one of the parties to pay the fees, costs and expenses of the other party).
Section 13. General. This Agreement supersedes and replaces any existing
agreement between the Employee and the Company relating generally to the same
subject matter, and may be modified only in a writing signed by the parties
hereto. Failure to enforce any provision of this Agreement shall not constitute
a waiver of any term herein. This Agreement contains the entire agreement
between the parties with respect to the subject matter herein. The Employee
agrees that it will not assign, transfer, or otherwise dispose of, whether
voluntarily or involuntarily, or by operation of law, any rights or obligations
under this Agreement. Except with respect to assignments, transfers, or other
dispositions to any affiliate (which affiliate shall become the “Company” for
the purposes of this Agreement) or person or entity who acquires all or
substantially all of the Company’s assets or voting equity, whether by merger,
sale, purchase or similar corporate transaction, neither the Company nor any of
its successors or permitted assigns may assign, transfer, or otherwise dispose
of any of its rights or obligations under this Agreement. Any purported
assignment, transfer, or disposition in violation of this Section 13 shall be
null and void. Subject to the foregoing, this Agreement shall be binding upon
and shall inure to the benefit of the parties and their respective heirs, legal
representatives, successors, and permitted assigns, and shall not benefit any
person or entity other than those enumerated. Section 14. Notices. Any notice,
request, claim, demand, document, and other communication hereunder to any party
hereto shall be effective upon receipt (or refusal of receipt) and shall be in
writing and delivered personally or sent by telex, telecopy, or sent by
nationally recognized overnight courier, or certified or registered mail,
postage prepaid, to the following address (or at any other address as any party
hereto shall have specified by notice in writing to the other party hereto): (a)
If to the Company: Dice Inc. 1040 Avenue of the Americas New York, New York
10019 Attention: General Counsel and If to the Employee, at his most recent
address on the payroll records of the Company. Section 15. Employee
Acknowledgment. The Employee acknowledges (i) that he has consulted with or has
had the opportunity to consult with independent counsel of his own choice
concerning this Agreement and has been advised to do so by the Company, and (ii)
that he has read and understands this Agreement, is fully aware of its legal
effect, and has entered into it freely based on his own judgment. 7 11573700.6



--------------------------------------------------------------------------------



 
[dhiemploymentagreementar008.jpg]




--------------------------------------------------------------------------------



 
[dhiemploymentagreementar009.jpg]
Addendum to Employment Agreement – Art Zeile (the “Employee”) Section 1. Title
and Job Description. The Employee shall be employed on a full-time basis, as the
President and Chief Executive Officer of the Company and of Parent and will be
elected to serve as a member of the Board of Directors (the “Board”) of Parent
at the next meeting of the Board and, from and after the date of his election,
shall continue to be nominated to serve on the Board so long as he is then
serving as the President and Chief Executive Officer of the Company or Parent.
In such capacity, the Employee shall be responsible for such duties and any
other responsibilities as are customary for such positions and such duties as
may reasonably assigned by the Board from time to time. The Employee shall
report directly and exclusively to the Board. The Employee shall perform his
duties and responsibilities in, and the principal office at which the Employee
is employed shall be, the Company’s offices in Denver, Colorado and at such
other location(s) to which the Company may reasonably require the Employee to
travel for Company business purposes. Notwithstanding anything to the contrary
in this Agreement or any Company policy: (a) serve as a director or trustee of
other for-profit corporations or businesses that are not in competition with the
business of the Company or any of its affiliates, present or future; provided
that, the Employee shall promptly notify the Company of each for-profit
corporation or business on which he serves as a director or trustee, and if the
Company determines that a directorship would be with a competitive entity, it
shall notify the Employee in writing and the Employee shall have a reasonable
period of time to resign such directorship; (b) serve on civic or charitable
boards or committees; and (c) fulfill speaking engagements; provided, however,
that the Employee may not engage in any of the activities described in this
Section 1 to the extent such activities materially interfere with the
performance of the Employee’s duties and responsibilities to the Company.
Section 2. Compensation. (a) In consideration of the services to be rendered
hereunder: the Employee shall be paid an annual base salary of $550,000 per year
(prorated for calendar year 2018) plus an annual bonus (the “Annual Bonus”)
targeted at 100% of the Employee’s then-current annual base salary, determined
in accordance with the terms of the Senior Bonus Plan (or any successor annual
cash bonus plan applicable to the other senior executives of the Company). Each
year during the term of the Employee’s employment with the Company, the
Compensation Committee (the “Compensation Committee”) of the Board shall consult
with the Employee regarding the terms and conditions applicable to the
Employee’s Annual Bonus and achievement thereof and consider the Employee’s
comments and suggestions regarding such terms and condition in good faith. Any
Annual Bonus compensation payable to the Employee shall be payable at the same
time as annual bonuses are payable generally to the other senior executives of
the Company, but in any event by March 15 of the calendar year following the
calendar year to which such Annual Bonus relates, subject to the condition that
the Employee remain employed by the Company through the last day of the year in
respect of which the Annual Bonus is earned, and has not resigned (or given
notice of such resignation) without Good Reason and has not been terminated for
Cause prior to the payment date. 9 11573700.6



--------------------------------------------------------------------------------



 
[dhiemploymentagreementar010.jpg]
(b) Subject to approval by the Compensation Committee, the Employee shall
receive grants from Parent of equity-based awards, including without limitation
the following grants in connection with the parties’ entry into this Agreement:
(i) a grant of 1,750,000 shares of time-based restricted stock (“Restricted
Stock”), which shall vest as to 25% of such shares on the first anniversary of
the Employment Commencement Date, and as to 6.25% of the Restricted Stock on the
first day of each succeeding calendar quarter, subject to the Employee’s
continued employment through each such vesting date; and (ii) a grant of 750,000
performance-based restricted stock units (“PSUs”) which shall be made in
accordance with a PSU program to be created by the Company in consultation with
the Employee by December 31, 2018. It is expected that the Employee shall work
with the head of Human Resources for the Company and the compensation
consultants for the Compensation Committee (or the Company) to develop for
review and approval by the Compensation Committee the applicable terms and
conditions (including vesting and performance criteria) that will apply to the
PSU program on a prospective basis (for grants to other senior executives of the
Company as well as the Employee’s PSU grant contemplated by the foregoing clause
(ii)). It is contemplated that the PSU program would provide that one-third of
the PSUs would vest at the end of each year of the three-year performance
period, subject to achievement of the applicable performance criteria. The
Restricted Stock and PSU grants described in this Section 2(b) will not be made
under Parent’s 2012 Omnibus Equity Award Plan (the “Plan”) but will each be
granted outside the Plan as an “inducement award.” Notwithstanding the
foregoing, each grant described in this paragraph will be granted subject to and
in accordance with the terms and conditions of the Plan as if they were granted
under the Plan, to the extent applicable. (c) The Employee shall be eligible for
all employee benefits under the Company’s benefit plans in effect from time to
time, including health, life, dental, vision, short-term disability, and 401(k)
Plan, in accordance with the terms and conditions of those benefit plans. The
Employee shall be entitled to five (5) weeks of annual leave consistent with
Company policy (prorated during the Employee’s first calendar year of employment
based on the Employment Commencement Date). (d) The Employee’s compensation
shall be reviewed on at least an annual basis, with the first such review
occurring no later than January of 2019, and may be increased in the Board’s
discretion. The Employee’s base salary, as increased from time to time, may not
be decreased without the Employee’s prior written consent. (e) The Company shall
pay or shall reimburse the Employee for the Employee’s reasonable business
expenses incurred by the Employee in carrying out the Employee’s duties under
this Agreement that are documented in accordance with applicable Company policy.
For the avoidance of doubt, the Employee’s Young President’s Organization
(YPO)/World President’s Organization (WPO) dues, event and travel expenses shall
be considered reasonable business expenses for professional development and
networking. In addition, the Company shall pay the reasonable legal fees
incurred by the Employee in connection with the negotiation, drafting and
execution of this Agreement up to a maximum aggregate amount of $15,000 within
21 days of the Company’s receipt of the invoice(s) for such legal services. 10
11573700.6



--------------------------------------------------------------------------------



 
[dhiemploymentagreementar011.jpg]
Section 3. Severance. In lieu of any severance pay or severance benefits
otherwise payable to the Employee under any plan, policy, program or arrangement
of the Company or its subsidiaries, the following shall apply: (a) Subject to
Section 3(d), if there is a Termination (as herein defined) of the Employee’s
employment with the Company other than during the Change of Control Period (as
herein defined), the Employee shall be entitled to receive (i) a lump-sum
severance payment equal to one hundred percent (100%) of his then-current annual
base salary, (ii) his Annual Bonus with respect to any completed year for which
the Employee has not yet been paid, based on actual performance, paid at the
time that executives are generally paid their annual bonuses for the applicable
bonus year but in any event no later than March 15 of the calendar year
following the last day of such completed year, and (iii) accelerated vesting,
effective upon such Termination, with respect to 100% of his outstanding
equity-based awards (if any); provided, that, vesting of any performance-based
awards shall be governed by and determined in accordance with the applicable
governing documents. (b) Subject to Section 3(d), if there is a Termination of
the Employee’s employment with the Company during the Change of Control Period,
the Employee shall be entitled to receive (i) a lump-sum severance payment equal
to (A) one hundred percent (100%) of his then current annual base salary plus
(B) the amount of his then-current bonus target (or, if higher, the amount of
any Annual Bonus paid in respect of the calendar year prior to the calendar year
of termination of employment), (ii) his Annual Bonus with respect to any
completed year for which the Employee has not yet been paid, based on actual
performance, paid at the time that executives are generally paid their annual
bonuses for the applicable bonus year but in any event no later than March 15 of
the calendar year following the last day of such completed year, and (iii)
accelerated vesting, effective upon such Termination, with respect to 100% of
his outstanding equity- based awards (if any); provided, that, vesting of any
performance-based awards shall be governed by and determined in accordance with
the applicable governing documents. (c) Subject to Section 3(d), following a
Termination, the Employee shall be reimbursed for the cost of health insurance
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”), in excess of the cost of such benefits that active employees
of the Company are required to pay, for a period of twelve (12) months (or until
the Employee obtains individual or family coverage through another employer, if
earlier) (the “COBRA Period”), provided that the Employee elects COBRA coverage
and subject to the conditions that: (i) the Employee is responsible for promptly
notifying the Company if the Employee obtains alternative insurance coverage,
(ii) the Employee will be responsible for the entire COBRA premium amount after
the end of the COBRA Period; (iii) if the Employee declines COBRA coverage, then
the Company shall not make any alternative payment to the Employee in lieu of
paying for COBRA premiums, and (iv) such COBRA reimbursement payments shall be
paid on an after tax basis as additional taxable compensation to the Employee.
(d) The severance pay and severance benefits described in the foregoing
provisions of this Section 3 are expressly conditioned upon the Employee’s 11
11573700.6



--------------------------------------------------------------------------------



 
[dhiemploymentagreementar012.jpg]
execution and delivery of the Company’s customary general waiver and release of
claims in favor of the Company and its affiliates, that has become effective and
irrevocable in accordance with its terms within 60 days following the date of
termination of employment. All payments (including any payments that would have
been made between the date of termination of employment and the effective date
of such release but excluding any payments in respect of equity awards) shall be
made as soon as practicable but in any event within 10 days following the
effective date of such release; provided that if such 60-day period spans two
calendar years, in no event will any payments or benefits that constitute
“deferred compensation” within the meaning of Section 409A (“Section 409A”) of
the Internal Revenue Code of 1986, as amended from time to time (the “Code”), be
paid prior to the first day of such second calendar year. Any payments in
respect of the settlement of equity awards (including equity awards that vested
in accordance with this Section 3) shall be made in accordance with the
agreements governing such grants. (e) Upon termination of the Employee’s
employment for any reason, this Agreement shall terminate (and the Company shall
not have any obligation to provide any compensation or benefits to the Employee
except as specifically contemplated herein). Upon termination of the Employee’s
employment for any reason, whether voluntarily or involuntarily, the Employee
shall be deemed to have resigned from all positions, directorships, and
memberships held with the Company or any of its affiliates, whether as an
employee, officer, director, trustee, consultant, or otherwise, and such
resignations shall be effective upon such termination of employment without any
other action required by the Employee. The Employee hereby agrees to execute all
documentation reasonably requested by the Company to effectuate the foregoing,
or otherwise authorizes the officers of the Company to execute all such
documentation on his/her behalf. (f) Post-Employment Cooperation. The Employee
agrees that upon reasonable notice and without any requirement that the Company
obtain a subpoena or court order, the Employee shall provide reasonable
cooperation in connection with any suit, action, or proceeding and any
investigation or defense of any claims asserted against the Company or any of
its affiliates, in either case that relates to events occurring during the
Employee’s employment with the Company as to which the Employee may have
relevant information (including but not limited to furnishing relevant
information and materials to the Company or its designee or providing testimony
at depositions and at trial). 12 11573700.6



--------------------------------------------------------------------------------



 
[dhiemploymentagreementar013.jpg]
(g) No Duty to Mitigate. The Employee shall have no duty to mitigate damages by
seeking other employment. The Company shall have no right to offset hereunder
with respect to any compensation or benefits received by the Employee from or in
connection with any employment subsequent to such Employee’s Termination of
employment with the Company. Section 4. Definitions. (a) For purposes of this
Agreement only, a “Change of Control” of Parent shall be deemed to have occurred
if at any time on or after the date of the Agreement one or more of the
following events shall have occurred: (i) the direct or indirect acquisition by
any person or related group of persons (other than an acquisition from or by
Parent or by a Company-sponsored employee benefit plan or by a person that
directly or indirectly controls, is controlled by, or is under common control
with, Parent) of beneficial ownership (within the meaning of Rule l3d-3 of the
Securities Exchange Act of 1934, as amended) of securities possessing more than
fifty percent (50%) of the total combined voting power of Parent’s outstanding
securities; or (ii) any stockholder-approved transfer or other disposition of
all or substantially all of Parent’s assets; or (iii) Parent adopts any plan of
liquidation providing for the distribution of all or substantially all of its
assets; or (iv) the consummation by Parent of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of Parent or the acquisition, of assets or stock of another corporation
(a “Business Combination”), in each case, unless, following such Business
Combination, (a) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the outstanding common stock and
outstanding company voting securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns Parent or all or
substantially all of Parent’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the outstanding Company common
stock and outstanding Company voting securities, as the case may be, (b) no
person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of Parent or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed 13 11573700.6



--------------------------------------------------------------------------------



 
[dhiemploymentagreementar014.jpg]
prior to the Business Combination and (c) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the incumbent board at the time of the execution of
the initial agreement, or of the action of the board of directors, providing for
such Business Combination; or (v) a change in the composition of the Board over
a period of thirty-six (36) months or less such that a majority of the Board
members (rounded up to the next whole number) ceases, by reason of one or more
contested elections for Board membership, to be comprised of individuals who are
continuing directors. (b) For purposes of this Agreement only, “Change of
Control Period” shall mean the period commencing immediately prior to a Change
of Control and ending 12 months after the consummation of such Change of
Control. (c) For purposes of this Agreement only, “Cause” shall mean (i)
embezzlement by the Employee, (ii) misappropriation by the Employee of funds of
the Company, (iii) conviction of a felony, (iv) commission of any other act of
dishonesty which causes material economic harm to the Company, (v) acts of fraud
or deceit by the Employee which causes material economic harm to the Company,
(vi) material breach of any provision of this Agreement by the Employee, (vii)
willful and repeated failure by the Employee to substantially perform such
Employee’s duties hereunder, (viii) willful breach of fiduciary duty by the
Employee to the Company involving personal profit or (ix) significant violation
of Company policy of which the Employee is made aware (or such Employee should
reasonably be expected to be aware) or other contractual, statutory or common
law duties to the Company. No act, or failure to act on the part of the
Employee, shall be deemed willful unless it is done, or omitted to be done, by
the Employee in bad faith or without reasonable belief that the Employee’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon and consistent with authority given pursuant to a resolution
of the Board or based upon and consistent with advice of Company counsel shall
not constitute an act constituting Cause. A termination of the Employee’s
employment shall not be deemed to be for Cause unless and until (A) the Employee
is delivered, within a period not to exceed 90 days of the Board’s knowledge of
the initial existence of the condition alleged to give rise to Cause, a copy of
a resolution duly adopted by the affirmative vote of a majority of the entire
membership of the Board (excluding the Employee), finding that, in the good
faith opinion of the Board, the Employee is guilty of the conduct described in
one or more of clauses (i) through (ix) above and setting forth in reasonable
detail why the Board believes that Cause exists, and (B) solely with respect to
an act described in clauses (vi) or (ix) which may, in the good faith opinion of
the Board, be curable, the Employee is provided with 15 days during which he may
remedy the condition (the “Cure Period”). The Employee’s date of termination of
employment for Cause shall be the date specified in the notice described in the
foregoing clause (A) or, if clause (B) applies, and the conduct has not been
cured during the applicable Cure Period, the date of termination shall be the
end of such Cure Period, if later. (d) For purposes of this Agreement only,
“Good Reason” shall mean the occurrence of any of the following without the
Employee’s consent: (i) a material 14 11573700.6



--------------------------------------------------------------------------------



 
[dhiemploymentagreementar015.jpg]
diminution in the responsibilities, title, duties and reporting lines of the
Employee, (ii) a material reduction in salary, incentive compensation and other
employee benefits of the Employee, (iii) relocation of the Employee to an office
more than 40 miles from the principal office at which the Employee is employed,
(iv) any material breach by the Company of this Agreement or (v) the failure of
any successor to assume, in writing, all obligations under this Agreement. (e)
For purposes of this Agreement only, “Termination” shall mean (i) a termination
of the Employee’s employment by the Company without Cause (and other than due to
death or disability) or (ii) a termination of employment by the Employee for
Good Reason. (f) Prior to resigning for Good Reason, the Employee shall give
written notice to the Company of the facts and circumstances claimed to provide
a basis for such resignation not more than 30 days following his knowledge of
such facts and circumstances, and the Company shall have 30 days after receipt
of such notice to cure such facts and circumstances (and if so cured then the
Employee shall not be permitted to resign for Good Reason in respect thereof).
Any termination of employment by the Employee for Good Reason shall be
communicated to the Company by written notice, which shall include the
Employee’s date of termination of employment (which, except as set forth in the
preceding sentence, shall be a date not later than 30 days after delivery of
such notice). Section 5. Withholding Taxes. All amounts payable hereunder shall
be subject to and paid net of all required withholding taxes. Section 6.
Compliance with Section 409A; 280G. (a) It is intended that the payments and
benefits provided under Section 3 of this Addendum shall be exempt from or
compliant with the application of the requirements of Section 409A (“Section
409A”) of the Internal Revenue Code of 1986, as amended (the “Code”). This
Addendum shall be construed, administered, and governed in a manner that effects
such intent, and the Company shall not take any action that would be
inconsistent with such intent. Specifically, any severance benefits payable
pursuant to Section 3 above, to the extent they are required to be paid, and are
actually or constructively received, during the period from the date on which
the Employee’s employment with the Company terminates through March 15 of the
calendar year following such termination, are intended to constitute separate
payments for purposes of Section 409A and thus be exempt from application of
Section 409A by reason of the “short-term deferral” rule. To the extent payments
are required to be paid commencing after that date, they are intended to
constitute separate payments that are exempt from the application of Section
409A by reason of the exceptions under Sections 1.409A- 1(b)(9)(iii) or
1.409A-1(b)(9)(v) of the Treasury Regulations, as applicable, to the maximum
extent permitted by those provisions. In no event whatsoever shall the Company
or any of its affiliates be liable for any additional tax, interest, or
penalties that may be imposed on the Employee as a result of Section 409A or any
damages for failing to comply with Section 409A. 15 11573700.6



--------------------------------------------------------------------------------



 
[dhiemploymentagreementar016.jpg]
(b) Notwithstanding anything to the contrary in this Agreement, if the Employee
is a “specified employee,” as determined under the Company’s policy for
determining specified employees on the date on which the Employee’s employment
terminates, all payments or benefits provided hereunder that for any reason
constitute a “deferral of compensation” within the meaning of Section 409A, that
are provided upon a “separation from service” within the meaning of Section 409A
and that would otherwise be paid or provided during the first six months
following such date of termination, shall instead be accumulated through and
paid or provided (without interest) on the first business day following the six
(6) month anniversary of such date of termination. Notwithstanding the
foregoing, payments delayed pursuant to this Section 6(b) shall commence within
10 calendar days following the Employee’s death prior to the end of the six
month period. Reimbursement of any eligible expenses shall be made in accordance
with the Company’s policies and practices and as otherwise provided herein,
provided, that, in no event shall reimbursement be made after the last day of
the year following the year in which the expense was incurred. The right to
reimbursement is not subject to liquidation or exchange for another benefit. The
amount of expenses reimbursed in one year shall not affect the amount eligible
for reimbursement in any subsequent year. The amount of any in-kind benefits
provided in one year shall not affect the amount of in-kind benefits provided in
any other year. (c) If any amounts or benefits to be paid or provided under this
Agreement or otherwise would cause payments or benefits (or other compensation)
to not be fully deductible by the Company for federal income tax purposes
because of Section 280G of the Code, or any successor provision thereto (or that
would subject the Employee to the excise tax imposed by Section 4999 of the
Code, or any successor provision thereto), such payments and benefits (and other
compensation) will be reduced to the extent necessary such that no portion of
such payments or benefits (or other compensation) will be subject to the excise
tax imposed by Section 4999 of the Code, or any successor provision thereto;
provided, that such a reduction will be made only if, by reason of such
reduction, the Employee’s net after-tax benefit exceeds the net after-tax
benefit the Employee would realize if such reduction were not made. The
determination of whether any such payments or benefits to be provided under this
Agreement or otherwise would not be so deductible (or whether the Employee would
be subject to such excise tax) shall be made by a firm of independent
accountants or a law firm selected by the Board. If such payments are reduced
pursuant to the foregoing, they will be reduced in the following order: first,
by reducing any cash severance payments and then by reducing any other payments
and benefits due to the Employee that constitute a “parachute payment” for
purposes of Section 280G of the Code, with any cash payments being reduced first
before any non-cash payments in inverse order from the last date of payment and
all amounts that are not subject to calculation under Treas. Reg. §1.280G-1,
Q&A-24(b) or (c) being reduced before any amounts that are subject to
calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c). Notwithstanding the
foregoing, to the extent the parties agree that any of the foregoing amounts are
not parachute payments, such amounts shall not be reduced. 16 11573700.6



--------------------------------------------------------------------------------



 